BLUE, Judge.
Edward M. Johnson appeals his convictions for possession of cocaine and possession of marijuana. We reject his challenge to the trial court’s denial of his motion to suppress and, accordingly, affirm his convictions and sentences.
However, we remand with directions to the trial court to correct the judgment form and the order of probation to reflect the fact that Mr. Johnson entered a plea of nolo contende-re. Mr. Johnson’s presence is not required for this correction. See Sibley v. State, 701 So.2d 628 (Fla. 2d DCA 1997).
Convictions and sentences affirmed; remanded for correction of clerical errors.
ALTENBERND, A.C.J., and GREEN, J., concur.